The parties shall file supplemental briefs within 42 days of the date of this order including, among the issues to be briefed, whether the crosswalk installed by the defendant had a special aspect that could create liability for even an open and obvious hazard, and whether such a special aspect can exist if the condition is not unreasonably dangerous. See Hoffner v Lanctoe, 492 Mich 450, 455 (2012); Lugo v Ameritech Corp, Inc, 464 Mich 512, 517 (2001). The parties should not submit mere restatements of their application papers.